                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                      WESTERN DIVISION
                                Civil Action No.: 5:17-cv-00534-M

                                                )
EPIC GAMES, INC.,                               )
                                                )
                 Plaintiff,                     )
                                                )
v.                                              )               PLAINTIFF’S
                                                )         CONSENT MOTION TO SEAL
C.R., by his Guardian ad Litem, PAMELA S.       )
CHESTEK,                                        )
                                                )
                 Defendant.                     )
                                                )

       For the reasons set forth in the Memorandum of Law filed contemporaneously herewith,

Plaintiff Epic Games, Inc. (“Epic”) hereby moves this Court under Local Civil Rule 79.2, and in

accordance with § V.G.1 of the Court’s Policy Manual, for an order to seal the proposed Order of

Approval, Exhibit A to the Order of Approval, and Plaintiff’s Memorandum in Support of

Second Consent Motion for Entry of Order of Approval.

       Epic has consulted with Defendant’s Court-appointed guardian ad litem regarding the

relief sought in this motion and Defendant’s Court-appointed guardian ad litem consents to this

motion.

       Respectfully submitted, this 2nd day of February, 2021.




PPAB 6080087v2
           Case 5:17-cv-00534-M Document 54 Filed 02/02/21 Page 1 of 3
                                     PARKER POE ADAMS & BERNSTEIN LLP

                                     /s/Christopher M. Thomas
                                     Christopher M. Thomas
                                     N.C. Bar No. 31834
                                     christhomas@parkerpoe.com
                                     Sloan L. E. Carpenter
                                     sloancarpenter@parkerpoe.com
                                     N.C. Bar No. 53528
                                     PNC Plaza
                                     301 Fayetteville Street, Suite 1400 (27601)
                                     P.O. Box 389
                                     Raleigh, North Carolina 27602-0389
                                     Telephone:     (919) 835-4626
                                     Facsimile:     (919) 834-4564

                                     Attorneys for Plaintiff




                                        2
PPAB 6080087v2
           Case 5:17-cv-00534-M Document 54 Filed 02/02/21 Page 2 of 3
                               CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing PLAINTIFF’S CONSENT MOTION TO

SEAL was electronically filed this day with the Clerk of Court using the CM/ECF system, and

transmission of the system generated Notice of Electronic Filing (NEF) to Pamela S. Chestek,

Guardian Ad Litem for C.R., who has consented to accept service on behalf of Defendant C.R.,

constitutes service of the filed document on C.R. and Ms. Chestek, who is a registered system

user as follows:

                     Pamela Chestek
                     Chestek PLLC
                     200 S. Dawson St.
                     STE 301
                     Raleigh, NC 27601
                     919-800-8033
                     Email: pamela@chesteklegal.com

       This the 2nd day of February, 2021.


                                             PARKER POE ADAMS & BERNSTEIN LLP

                                             /s/Christopher M. Thomas
                                             Christopher M. Thomas
                                             N.C. Bar No. 31834
                                             christhomas@parkerpoe.com
                                             Sloan L. E. Carpenter
                                             sloancarpenter@parkerpoe.com
                                             N.C. Bar No. 53528
                                             PNC Plaza
                                             301 Fayetteville Street, Suite 1400 (27601)
                                             P.O. Box 389
                                             Raleigh, North Carolina 27602-0389
                                             Telephone:     (919) 835-4626
                                             Facsimile:     (919) 834-4564

                                             Attorneys for Plaintiff




                                                3
PPAB 6080087v2
           Case 5:17-cv-00534-M Document 54 Filed 02/02/21 Page 3 of 3
